Citation Nr: 0419340	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to rating in excess of 30 percent for a right 
wrist disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which continued a 10 percent evaluation for 
status-post right navicular fracture.  Following the 
veteran's November 2001 hearing before a Decision Review 
Officer, a February 2004 Supplemental Statement of the Case 
granted an increased rating of 30 percent.  The veteran's 
appeal, however, remains pending because the maximum 
schedular was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reveals that the veteran did not 
receive sufficient notification of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5102, 
5103A, 5106, 5107, 5126 (West 2002), enacted November 9, 
2000.  The veteran filed a claim for an increased rating in 
October 2000.  That same month the RO sent a letter that 
described the kinds of evidence it would gather, such as 
medical records from VA medical centers and service records.  
In February 2001, the RO issued a rating decision deciding 
the veteran's increased rating claim.  The first mention of 
the VCAA came in the February 2004 Supplemental Statement of 
the Case.  

In this case, the veteran still retains the right to content-
complying VCAA notice as per 38 C.F.R. § 3.159, and proper 
subsequent VA process.  

In terms of the medical evidence of record, there are several 
aspects highlighted for the RO's consideration.  A November 
2000 examination at the Alpine Medical Group indicated that 
the veteran had a weakened grip.  In his March 2001 Notice of 
Disagreement the veteran disputed what the examiner opined 
concerning a "weak" wrist-rather he stated, "my grip in 
my right hand is half that in my left."  In his substantive 
appeal, the veteran stated that pain "starts in the wrist 
and goes out to the hand limiting my grip."  The February 
2003 VA examination indicated that the veteran had 
significant atrophy, and as a result there was consequent 
diminished grip strength in the right hand.  As such, the RO 
should consider whether another rating code other than the 
one currently used is more appropriate for assessing the 
veteran's current disability, such as, for example, 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5307 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA.  

2.  After complying with any indicated 
development, the RO should provide the 
veteran a VA examination if warranted.  

3.  Then, the RO should readjudicate 
the veteran's claim of an increased 
rating for a right wrist disability, 
and consider 38 C.F.R. § 4.73, DC 5307, 
as well as any other DC's that might be 
more appropriate.  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




